Citation Nr: 1312049	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  12-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran has more than 37 years of service from July 1953 to May 1991, to include active duty service from July 1953 to July 1956 and several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Veteran and his wife presented oral testimony in support of his claim at a hearing held on March 11, 2013, in Seattle, Washington, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  

At the March 2013 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

In a July 2012 rating decision, the RO denied the Veteran's claim to establish service connection for bilateral tinnitus.  While the Veteran expressed disagreement with this decision and was afforded a statement of the case in January 2013 which continued to deny the claim, he has not perfected an appeal to the Board with respect to this issue.  Accordingly, the Board does not have jurisdiction of that claim at this time.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the present case, it is uncontroverted that the evidence reflects a current bilateral hearing loss disability under 38 C.F.R. § 3.385, and the Veteran has significant in-service noise exposure from helicopter and jet engines.  

After review of the record, the Board concludes that additional evidentiary development is necessary in order to allow VA to fulfill its duty to assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Specifically, there are identified outstanding private treatment records which are pertinent to the Veteran's claim, and, as will be discussed below, the VA examination and opinion of record are inadequate for the purpose of adjudicating the Veteran's claim.  

At the March 2013 hearing, the Veteran testified that he received private treatment, to include audiometric testing, from Group Health during his service in the Army Reserves from 1982 and his separation in May 1991.  He submitted a signed release authorizing VA to obtain these records.  Although the claims file includes several records reflecting audiometric testing during this period, none are from Group Health, and thus, it appears that there are outstanding private treatment records which are pertinent to the Veteran's claim.  On remand, the private treatment records identified by the Veteran should be sought.  

Also, the Veteran was afforded a VA examination in connection with this claim in January 2011.  The January 2011 VA examination report reflects that the examiner reviewed the Veteran's claims file and opined that the Veteran's current bilateral hearing loss was not the result of in-service noise exposure, noting that the Veteran demonstrated "normal hearing" on audiometric testing in May 1987.  However, as noted above, there are outstanding treatment records which are pertinent to the Veteran's claim, and thus, the examiner formulated the offered opinion without benefit reviewing all pertinent evidence.  

Further, the examiner stated that the Veteran's military service "ended" in 1956.  To the contrary, the Veteran's extensive military career includes several periods of ACDUTRA and INACDUTRA with various branches of the armed services until May 1991.  Accordingly, the examiner based the nexus opinion on an incorrect factual premise.  In this regard, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, and injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6 (2012).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Accordingly, the Board concludes that a remand is required to obtain an adequate medical opinion in consideration of all of the evidence of record.  38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain medical records for the Veteran's period of National Guard and/or reserve service from 1987 through 1991.

2.  Obtain service personnel records or other records documenting the specific dates of National Guard and/or reserve service from 1956 through 1991.  
3.  Contact the Veteran, and request him to identify or submit any additional pertinent evidence in support of his claim.  Even if the Veteran does not respond to this request, records from Group Health should be sought using the completed release submitted by the Veteran in March 2013.  Attempt to procure copies of all relevant records, and document all attempts to secure this evidence in the claims file.  If any identified records are unavailable, notify the Veteran, identify the specific records the RO is unable to obtain, briefly explain the efforts that the RO made to obtain those records, and describe any further action to be taken by the RO with respect to the claim.  Give the Veteran an opportunity to respond.

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any current hearing loss disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service treatment records, and the examination results, the examiner is requested to determine whether the Veteran has a hearing loss disability.  If a hearing loss disability is diagnosed, the examiner is requested to offer an opinion as to and approximate date of onset and whether it is at least as likely as not (a 50 percent probability or more) that any such disability is related to service, including periods of ACDUTRA or INACDUTRA, to specifically include the Veteran's claimed noise exposure to helicopter and jet engines.

The examiner should be provided, and make note of, a record of the amount of time in service spent per year in ACDUTRA and INACDUTRA during the Veteran's periods of National Guard and Reserve service.

A complete rationale for all opinions must be provided.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



